United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
San Francisco, CA, Employer
)
___________________________________________ )
M.J., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1318
Issued: March 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 3, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs January 8, 2008 decision, which denied modification of a schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule
award determination.
ISSUE
The issue is whether appellant has more than 34 percent permanent impairment of her
right upper extremity and 20 percent permanent impairment of her left upper extremity.
FACTUAL HISTORY
On November 18, 1994 appellant, then a 45-year-old postal clerk, filed an occupational
disease claim alleging that she sustained injuries to her arms in the performance of duty. The
Office accepted her claim for bilateral wrist strain, bilateral carpal tunnel syndrome with right
carpal tunnel release on July 28, 1997 and right shoulder impingement syndrome and shoulder

surgery to repair a torn rotator cuff on May 5, 2004.1
compensation and benefits.

Appellant received appropriate

By decision dated March 28, 2000, the Office granted appellant schedule awards for
34 percent permanent impairment of the right arm and 20 percent impairment of the left arm.
The awards covered the period March 26, 2000 to June 19, 2003.
In a March 22, 2005 report, Dr. Richard R. Tavernetti, a Board-certified orthopedic
surgeon and treating physician, noted that appellant was post rotator cuff repair of the right
shoulder with a “fairly successful result.” He opined that her permanent impairment was
unchanged. Dr. Tavernetti noted that appellant had improved her range of motion and advised
that she had forward flexion and abduction from 0 to 160 degrees, external rotation of 0 to 45
degrees and internal rotation of 0 to L5. He opined that appellant had improved about 20 degrees
in “most directions.”
On May 3, 2006 appellant filed a Form CA-7 claim for an additional schedule award.
In an August 2, 2006 report, Dr. Tavernetti noted that an examination of the right elbow
revealed extension of 8 degrees and flexion of 128 degrees compared with the left side, which
had full extension and 130 degrees of flexion. He noted that appellant had full supination and
pronation and diagnosed degenerative joint disease of the right elbow and post rotator cuff repair
of the right shoulder. Dr. Tavernetti diagnosed degenerative joint disease of the right elbow and
status post rotator cuff repair of the right shoulder. He indicated that he did not believe that this
was related to the work injury.
By letters dated August 3 and 17, 2006, the Office referred appellant for an examination
with Dr. Alan Kimelman, Board-certified in physical medicine and rehabilitation, to determine
whether she sustained a permanent impairment due to her work injury.
In an August 25, 2006 report, Dr. Kimelman reviewed appellant’s history of injury and
treatment. He noted that the bilateral median nerves showed normal findings without evidence
of mononeuropathy at the wrists and advised that normal parameters were seen in the median
nerve properties in the forearms and late F waves. Dr. Kimelman indicated that sensory and
motor radial studies revealed normal findings bilaterally. He conducted an examination and
provided range of motion findings for the right shoulder. Dr. Kimelman determined that
appellant had flexion of 145 degrees, extension of 50 degrees, abduction of 130 degrees and
adduction of 35 degrees. He noted that appellant had internal rotation of 70 degrees, external
rotation of 60 degrees and extension of 50 degrees. Dr. Kimelman opined that appellant had no
evidence of carpal tunnel syndrome; or median, ulnar or radial neuropathy in either arm.
In a November 1, 2006 report, an Office medical adviser noted appellant’s history of
injury and treatment. She utilized the American Medical Association, Guides to the Evaluation
of Permanent Impairment, (A.M.A., Guides) (5th ed. 2001) to rate impairment due to loss of

1

The record reflects that the Office doubled appellant’s claim for right rotator strain with the present claim. File
Nos. xxxxxx567 and xxxxxx096.

2

range of motion. For the right shoulder, she referred to Figure 16-402 and noted that loss of
flexion, yielded three percent impairment and zero percent for loss of extension. The Office
medical adviser referred to Figure 16-433 for loss of abduction and determined that appellant had
three percent impairment for loss of abduction and one percent for loss of adduction. She
referred to Figure 16-464 and advised that appellant had one percent impairment loss for internal
rotation and no impairment for loss of external rotation. The Office medical adviser indicated
that this would equate to eight percent impairment. Regarding impairment due to loss of strength
and sensory deficit or pain, she referred to Table 16-105 and indicated that, for the right,
appellant had a Grade 4 or 25 percent deficit. She referred to Table 16-156 and explained that
the maximum combined impairment based on the suprascapular nerve was equal to 20 percent.
The Office medical adviser multiplied the value for the loss of strength by the maximum
combined impairment for the suprascapular nerve (25 percent x 20 percent = 5 percent) and
determined that would warrant five percent impairment for loss of strength and pain. For the
median nerve distribution, the medical adviser referred to Table 16-107 and advised that the
impairment due to sensory deficit or pain was bilateral and assigned a Grade 4 or 25 percent
deficit. She determined that the maximum impairment for total sensory loss of the median nerve
was 39 percent according to Table 16-15,8 which, when multiplied by the 25 percent deficit, was
equal to 10 percent (25 percent x 39 percent = 10 percent). The Office medical adviser referred
to the Combined Values Chart9 to find total impairment of the right upper extremity as
21 percent and 10 percent for the left upper extremity. She opined that there was no additional
impairment for either extremity since the previous determination and advised that appellant
reached maximum medical improvement on August 25, 2006.
By decision dated December 28, 2006, the Office denied appellant’s claim for an
additional schedule award as the medical evidence did not establish greater impairment.
By letter dated September 28, 2007, appellant requested that her claim be reopened as her
accepted conditions had worsened. On October 20, 2007 she requested reconsideration. She
submitted a January 10, 2007 report from Dr. Tavernetti, who indicated that he had examined
appellant’s right shoulder and determined that external rotation was 45 degrees; internal rotation
was 40 degrees; forward flexion was 145 degrees; abduction was 145 degrees; and adduction
was 15 degrees. Dr. Tavernetti noted that he had utilized Figures 16-40, 16-43, 16-46 and Table

2

A.M.A., Guides 476.

3

Id. at 477.

4

Id. at 479.

5

Id. at 482.

6

Id. at 492.

7

Id. at 482.

8

Id. at 492.

9

Id. at 604.

3

16-3.10 He opined that appellant had an eight percent permanent limitation in movement, which
translated to five percent whole body impairment.
In a January 29, 2007 report, Dr. David C.M. Schiff, a Board-certified orthopedic
surgeon, advised that appellant had good passive range of motion, but her active range of motion
was “not as good as I would like and she has pain at the root of the neck.” He recommended
x-rays of the cervical spine. In a February 12, 2007 report, Dr. Schiff noted that x-rays of the
cervical spine revealed severe multilevel degenerative changes at C5-6 and C6-7 with some
changes at C4-5. He indicated that appellant should undergo a magnetic resonance imaging
(MRI) scan. In an April 23, 2007 report, Dr. Schiff, noted that appellant’s MRI scan revealed
changes in the subacromial space and biceps tendinitis. He advised physical therapy.
By decision dated January 8, 2008, the Office denied modification of the December 28,
2006 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act11 and its
implementing regulations12 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.13
The standards for evaluating the percentage of impairment of extremities under the
A.M.A., Guides are based primarily on loss of range of motion. In determining the extent of loss
of motion, the specific functional impairments, such as loss of flexion or extension, should be
itemized and stated in terms of percentage loss of use of the member in accordance with the
tables in the A.M.A., Guides.14 However, all factors that prevent a limb from functioning
normally should be considered, together with the loss of motion, in evaluating the degree of
permanent impairment.15

10

Id. at 476, 477, 479, 439.

11

5 U.S.C. § 8107.

12

20 C.F.R. § 10.404.

13

A.M.A., Guides (5th ed. 2001).

14

See William F. Simmons, 31 ECAB 1448 (1980); Richard A. Ehrlich, 20 ECAB 246, 249 (1969) and cases cited
therein.
15

Bernard A. Babcock, Jr., 52 ECAB 143 (2000); see also Paul A. Toms, 28 ECAB 403 (1987).

4

The Office’s procedures16 specifically provide that upper extremity impairment
secondary to carpal tunnel syndrome and other entrapment neuropathies should be calculated
using section 16.5d and Tables 16-10, 16-11 and 16-15.17
ANALYSIS
Appellant claimed an additional schedule award, contending greater impairment than her
March 28, 2000 award. On August 2, 2006 Dr. Tavernetti provided range of motion
measurements for the left arm. However, he did not reference the A.M.A., Guides or make
reference to any specific tables, figures or pages, in addressing appellant’s impairment.
Dr. Tavernetti did not provide any opinion regarding the percentage of impairment. His
subsequent report dated January 10, 2007, is of limited probative value as Dr. Tavernetti merely
provided a percentage of impairment without any explanation of how he arrived at his conclusion
pursuant to the A.M.A., Guides.18 The Board notes that Dr. Tavernetti provided a whole person
impairment rating. The Act, however, does not provide a schedule award based on whole person
impairments.19 The reports provided by Dr. Schiff, are also of limited probative value as he did
not provide any opinion on impairment.
The Office referred appellant for a second opinion examination with Dr. Kimelman. In
an August 25, 2006 report, Dr. Kimelman noted appellant’s history of injury and treatment and
provided findings on examination. On November 1, 2006 the Office medical adviser applied the
A.M.A., Guides to Dr. Kimelman’s findings. She noted that appellant reached maximum
medical improvement on August 25, 2006. For the right shoulder, the Office medical adviser
referred to Figure 16-4020 and noted that loss of flexion of 145 degrees represented three percent
impairment and extension of 50 degrees result in no impairment. She referred to Figure 16-4321
for loss of abduction and determined that for 130 degrees of abduction, appellant had three
percent impairment. The Board notes however, that this is a two percent loss for abduction. For
35 degrees of adduction, the Office medical adviser correctly found that this represented one
percent impairment. She referred to Figure 16-4622 and determined that 70 degrees of internal
rotation was a one percent impairment and no impairment resulted from 60 degrees of external
rotation. The Office medical adviser added the values for loss or range of motion and found
16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808 (August 2002) (March 1995).
17

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(June 2003). See also Cristeen Falls, 55 ECAB 420 (2004).
18

See Shalanya Ellison, 56 ECAB 150 (2004) (schedule awards are to be based on the A.M.A., Guides; an
estimate of permanent impairment is irrelevant and not probative where it is not based on the A.M.A., Guides).
19

See Tania R. Keka, 55 ECAB 354 (2004); James E. Mills, 43 ECAB 215 (1991) (neither the Act, nor its
implementing regulations provide for a schedule award for impairment to the body as a whole).
20

A.M.A., Guides 476.

21

Id. at 477.

22

Id. at 479.

5

eight percent impairment. However, as noted, for two percent impairment for loss of abduction,
this results in seven percent impairment for loss of range of motion. For loss of strength and
sensory deficit (pain) in the distribution of the suprascapular nerve, the Office medical adviser
referred to Table 16-10 and noted that, for the right, appellant was classified as Grade 4, which
represented a 25 percent deficit.23 She referred to Table 16-1524 and noted that the maximum
impairment for combined motor and sensory deficit of the suprascapular nerve was 20 percent.
The Office medical adviser multiplied the 25 percent deficit by the maximum impairment value
of 20 percent to find 5 percent impairment due to combined motor and sensory deficit related to
the suprascapular nerve. Regarding sensory deficit in the median nerve for both the left and right
arms, the Office medical adviser referred to Table 16-1025 and opined that appellant had a Grade
4 deficit which represented 25 percent. She determined that the maximum impairment for
sensory loss of the median nerve below the mid forearm was 39 percent under Table 16-15.26
The Office medical adviser multiplied the 25 percent deficit by 39 percent to find 9.75 percent
for sensory to each arm loss involving the median nerve. She rounded this up to 10 percent.27
The Office medical adviser referred to the Combined Values Chart28 and found that the total
impairment for the right upper extremity was 21 percent and 10 percent for the left upper
extremity. As noted, a harmless error occurred with regard to her finding of 3 percent for
abduction for the right arm, instead of 2 percent as the combined total under the Combined
Values Chart remains at 21 percent for the right arm.
Appellant has not submitted medical evidence conforming with the A.M.A., Guides
establishing that she has greater impairment.29 As she previously received schedule awards for
34 percent impairment of the right arm and 20 percent impairment of the left arm, she is not
entitled to an additional schedule award.

23

Id. at 482. Table 16-10 pertains to grading impairment for sensory deficit or pain. Table 16-11, at page 484,
pertains to grading impairment for motor deficits. Table 16-11 also provides a maximum 25 percent motor deficit
for a Grade 4 classification and the procedure for determining impairment in this table is similar to procedure in
Table 16-10.
24

A.M.A., Guides 492.

25

Id. at 482.

26

Id. at 492.

27

See Marco A. Padilla, 51 ECAB 202 (1999); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter, 3.700.3.b (October 1990) (the policy of the Office is to round the calculated percentage of
impairment to the nearest whole point).
28

A.M.A., Guides 604.

29

The Board notes that appellant retains the right to file a claim for an increased schedule award based on new
exposure or on medical evidence indicating that the progression of an employment-related condition, without new
exposure to employment factors, has resulted in a greater permanent impairment than previously calculated.
Linda T. Brown, 51 ECAB 115 (1999).

6

CONCLUSION
The Board finds that appellant has not established that she has sustained more than 34
percent permanent impairment of her right upper extremity and 20 percent permanent
impairment of her left upper extremity, for which she received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 8, 2008 is affirmed.
Issued: March 10, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

